DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim 1, 8, 10, 14, and 17-18 have been amended changing the scope and contents of the claim. Independent claims 1, 10, and 17-18 have been amended by incorporating subject matter of previously indicated allowable subject matter of dependent claim 4 which is now canceled by this amendment.
Claims 6-7, 13, and 16 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claims 3-4, and 12 have been cancelled.
Applicant’s amendment filed November 29, 2021 overcomes the following objection/rejection(s) from the last Office Action of August 31, 2021:
Objections to the specification for minor informalities
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103 

Allowable Subject Matter
Claims 1-2, 5-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of acquiring multiple image data sets. However, none of them alone or in any combination teaches receiving multiple image data sets, each which are red, green and blue values by receiving a first and a second reception light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668